Rowell, J.
1. Irrespective of the question whether it would be good cause for challenge to the array that the judge had excused from attendance upon the court, without legal cause, certain of the jurors who had been regularly drawn, and had caused the panel to be filled by the addition of talesmen, this court will not reverse the judgment overruling a challenge based on this ground, where it does not affirmatively appear that the jurors were excused without good and lawful reason. It will be presumed, until the contrary appears, that the judge acted on goo/1 and lawful cause. The defendant making the challenge does not carry the burden resting on him in this respect by showing that certain named jurors regularly drawn were excused, and that the clerk of the court knew of no lawful excuse offered by them.
2. The evidence fully authorized the conviction. Judgment affirmed.